EXHIBIT AT SCHAWK, INC.: Timothy Allen Vice President, Finance Operations and Investor Relations Timothy.Allen@schawk.com AT DRESNER CORPORATE SERVICES: Investors: Philip Kranz 312-780-7240 pkranz@dresnerco.com SCHAWK ANNOUNCES THIRD-QUARTER AND FIRST NINE-MONTHS 2009 RESULTS Q3 2009 Diluted EPS of $0.53 versus a loss per share of $0.25 in Q3 2008; Total debt reduced by $22.3 million during the 2009 third quarter Des Plaines, IL, November 9, 2009—Schawk, Inc. (NYSE: SGK), a leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, reported third-quarter and first nine-months 2009 results. Net income in the third quarter of 2009 was $13.3 million, or $0.53 per diluted share, versus a net loss of $6.7 million, or $0.25 per diluted share, in the third quarter of 2008. For the first nine months of 2009, net income was $15.8 million, or $0.63 per diluted share, compared to a net loss of $1.6 million, or $0.06 per diluted share, in the comparable prior-year period. Net income in both the third quarter of 2009 and the first nine months of 2009 was positively impacted by the receipt of $9.2 million in cash as part of a settlement related to an escrow account that had been established to pay indemnity claims in connection with the Company’s 2005 acquisition of Seven Worldwide Holdings, Inc., of which $5.0 million has been reported as income and $4.2 million as a reduction in an indemnity receivable for the third quarter of 2009. The favorable after-tax per share impact related to the indemnity settlement in both the three- and nine-month periods ended September 30, 2009, was 20 cents per diluted share. Consolidated Results for Third Quarter Ended September 30, 2009 Effective July 1, 2009, the Company restructured its global operations to be managed on a geographical basis. As a result, the Company has changed its segments to the following three segments: North America, Europe and Asia Pacific. Consolidated net sales in the third quarter of 2009 were $113.5 million compared to $125.4 million in the same period of 2008, a reduction of approximately $11.9 million, or 9.6 percent. Approximately $3.4 million of the sales decline quarter over quarter was the result of changes in foreign currency translation rates, as the U.S. dollar increased in value relative to the local currencies of certain of the Company’s non-U.S. subsidiaries. Acquisitions, entirely related to the Europe segment, contributed $2.4 million, or 2.1 percent, during the third quarter of 2009. The remainder of the quarter-over-quarter decline in sales was the result of a slowdown in the Company’s business compared to the third quarter of 2008. -more- Schawk Announces Third-Quarter 2009 Results Page 2 The slowdown in the Company’s business in the 2009 third quarter was evident in all segments. The North America segment, which accounted for approximately 87 percent of the Company’s sales for the third quarter of 2009, experienced a sales decline of $7.8 million, or 7.3 percent, of which $0.8 million of the decline was related to changes in foreign currency translation rates. Sales in the Europe segment declined $1.9 million, or 10.0 percent, of which $2.3 million of the decline was attributable to changes in foreign currency translation rates. Sales in the Asia Pacific segment declined $0.3 million, or 4.1 percent, of which $0.2 million was attributable to changes in foreign currency translation rates. Consumer products packaging (CPG) accounts sales in the third quarter of 2009 were $80.2 million, or 70.7 percent of total sales, compared to $87.9 million in the same period of 2008, representing a decline of 8.7 percent. Advertising and retail accounts sales of $22.1 million, or 19.5 percent of total sales, in the third quarter of 2009 declined 14.0 percent compared to the prior-year period.
